Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on February 22, 2021. Claims 62 and 106-138 are currently pending. Claims 122, 124, 127, 132, 133 and 134 have been amended and claim 138 has been added by Applicants’ amendment filed on February 22, 2021. 
Applicants election of Group IV (claim 62), drawn to a method of producing human enucleated red blood cells in response to the restriction requirement filed on May 27, 2020 was previously acknowledged. The requirement for restriction between Groups I-VI was previously made FINAL.
Therefore, claims 62 and 106-138 are currently under examination to which the following grounds of rejection are applicable.
Response to arguments
Withdrawn objections/ Rejections in response to Applicants’ arguments or amendments
Cross-Reference to Related Application.
In view of Applicants’ amendment of the Specification filed on 2/22/2021, the objection to the Specification has been withdrawn. 
Claim Rejections - 35 USC § 112
In view of Applicants’ amendment of claim 124, 127 and 133, the rejection of claim 124, 127 and 133 under 35 U.S.C. 112(b) has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Provisional Double Patenting 
Claims 62 and 106-137 remain  provisionally rejected and new claim 138 is on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 9-10, 15-16, 23-24, 29, 34-35, 40, 45-46, 51-57,  61 and 69 of copending Application No. 16/641,203 for the reason already of record as stated at pages 3-6 of the non-final office action filed on 10/22/2020. 
Applicants offer to provide a terminal disclaimer upon indication by the Examiner of allowable claims. However, Applicant’s request is not a proper response to the rejections of record as it neither traverses the grounds of rejection by providing specific arguments, nor indicates that a terminal disclaimer has been filed to overcome the rejection.  As such, the rejections of record stand.
Interpretation of steps (i)-(v) Claim 62
steps

Flt-3
SCF
IL-3
IL-6
insulin
dexamet
holo human transferrin
EPO
Expansion
(ii)
0-6 days
Serum
free
+
+
+
+




(iii) differentiation
4-7 days
Culture
medium
+
+
+
10-500 ng/mL

+
5-20 μg/mL
+
1-10 ng/mL
+
+

3-5 days
Culture
medium

+
10-100
ng/mL


+
5-20 μg/mL

+
+
(v) differentiation
4-12 days
Culture
medium




+
5-20 μg/mL

+
+


                                            Claim Rejections - 35 USC § 103	Claims 62 and 106-127 remain rejected under 35 U.S.C. 103(a) as being unpatentable over et al., Giarratana et al., (Blood 2011; pp. 5071-5079; hereinafter “Giarratana A”; of record IDS filed on 6/25/2018) in view of Giarratana et al., (U.S. Pub 2007/0218552; now U.S. Patent 8,206,979; citations are from U.S. Pub. 2007/0218552; hereinafter “Giarratana B”), Debierre-Grockiego (British Journal of Haematology, 2003, 123, 933–941), and furthermore, in view of Reese et al., (1999 Journal of Hematotherapy & Stem Cell Research; pp. 515-523).
Regarding claim 62, Giarratana A  discloses methods for production of enucleated erythrocytes from peripheral CD34+  Hematopoietic Stem cells (HSC)  comprising the following steps as disclosed in page 5072; col. 1, under the heading “Cell culture” :
(i) providing a population of CD34+ cells [CD34+ cells were isolated by supermagnetic microbead selection by the use of Mini-MACS columns], wherein the erythroid differentiation medium (EDM) is on the basis of IMDM supplemented at least with 330 µg/mL holo-human transferrin and 10 µg/mL recombinant human insulin,  falling within the scope of providing a population of human CD34+ progenitor cells in serum free medium is recited in step 1 of claim 62, wherein the expansion procedure of  Giarratana A  comprises 3 steps:
(i) day 0 to day 7, corresponding to steps (ii)-(iii) of claim 62, where CD34+ are cultured in EDM (e.g., containing human insulin) in the presence of hydrocortisone, 100 ng/mL SCF , 5 ng/mL IL-3, 3 IU/mL Epo.  Step (iii) of the claim 62 requires at least six components in the culture medium:  SCF, IL-3, Epo, insulin, IL-6,  Flt-3 and dexamethasone. Giarratana A, does not explicitly teach addition of IL-6 and Flt-3 Ligand in the culture medium of claim 62 steps (ii) and (iii). Moreover, Giarratana A, teaches hydrocortisone rather than dexamethasone. 
(ii) day 7 to day 11, corresponding to step (iv) of claim 62, the cells of step (i),were suspended in EDM (e.g., containing human insulin and  holo-human transferrin) supplemented with SCF and Epo. Step (iv) of the claim 62 requires at least four components: SCF, Epo , IL-6 and Epo. Giarratana A, does not explicitly teach addition of IL-6.
(iii) day 11 to day 18, corresponding to step (v) of claim 62, the cells of step (iv), cultured in EDM (e.g., containing human insulin and  holo-human transferrin) supplemented with Epo alone. Thus the third step of Giarratana et al., requires the same medium components that step (v) of the instant invention.
Moreover, Giarratana A  discloses that in the day 18 enucleated population purified by passage through a deleukocyting filter (page in page 5072; col. 1).	Note that the Specification as filed discloses in paragraph [0191] of the published application:

    PNG
    media_image1.png
    74
    372
    media_image1.png
    Greyscale

Giarratana A  does not teach addition of IL-6 and Flt-3 Ligand  at least from days 0 to day 7 (steps II and III of claim 62). Moreover, Giarratana et al., does not teach addition of hydrocortisone from 4-7 days  (step iii of claim 62 ).
SCF or a FLT-3 ligand” (paragraph [0022]; claim 11 of Giarratana B).
Debierre-Grockiego discloses that dexamethasone was added during eosinophil differentiation of CD34+ cells and dexamethasone enhanced proliferation and differentiation through an early effect on immature cells , suggesting that that dexamethasone could act on proliferation, differentiation and apoptosis during eosinophil differentiation through an association of STAT5 (abstract).
Giarratana B identifies a finite number of growth factors, including IL-6 and Flt-3 Ligand, and furthermore, the motivation to study/include IL-6 and Flt-3 Ligand for culturing CD34+ to produce enucleated erythrocytes,  “the most commonly used mixture of growth factors”.  “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103.”  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 402 (2007). 
It would have been prima facie obvious for one of ordinary skill in the art to modify the culture medium of Giarratana A  to include IL-6 and Flt-3 Ligand as disclosed by Giarratana B with a reasonable expectation of success since where the general conditions of a claim are disclosed in the prior art, the conducting of routine experimentation in order to discover or determine optimum or workable ranges is not inventive. The motivation to included IL-6 and Flt- for the purpose of obtaining medium effective to produce human red blood cells or enucleated precursors thereof. Moreover, with the aim of inducing in vitro eosinopoiesis of CD34+ cells it would have been obvious to add dexamethasone as explicitly taught by Debierre-Grockiego to the medium of Giarratana B with a reasonable expectation of success during production of enucleated erythrocytes from peripheral CD34+ Hematopoietic Stem cells (HSC).   
Regarding claim 106, Giarratana A  discloses human CD34+ peripheral blood cells isolated from 9 donors that by day 18 displayed reticulocyte characteristics (page 5073; col. 2).
Regarding claim 107-109, wherein cells are cultured for 4, 5, and 6 days, respectively, in step (ii), the combined teachings of Giarratana A and Giarratana B make obvious step II of claim 62, wherein optimization of the number of days in culture would be a matter of experimental design based on cell morphology and expression of markers of CD34+ progenitors cells. 
Regarding claim 110-112, wherein cells are cultured for 5, 6, and 7 days, respectively, in step (iii), the combined teachings of Giarratana A, Giarratana B and Debierre-Grockiego make obvious step III of claim 62, wherein optimization of the number of days in culture would be a matter of experimental design based on cell morphology and expression of markers of CD34+ progenitors cells. 
Regarding claims 113-115, wherein cells are cultured for 3, 4, and 5 days, respectively, in step (iv) the combined teachings of Giarratana A and Giarratana B make obvious step IV of claim 62, wherein optimization of the number of days in culture would be a matter of experimental design based on cell morphology and expression of markers of CD34+ progenitors cells. 
claims 116-118, wherein cells are cultured for 4,5, and 6 days, respectively, in step (v) the combined teachings of Giarratana A and Giarratana B make obvious step V of claim 62, wherein optimization of the number of days in culture would be a matter of experimental design based on cell morphology and expression of markers of CD34+ progenitors cells. 
Regarding claim 119,  Giarratana A  discloses the total time period for the three steps ranges  from 7-18 days, falling within the scope of 11-25 days.
Regarding claims 120,  Giarratana A   discloses culture of cells in suspension. Giarratana A   discloses cultured in a liquid medium on a layer of stromal cells of murine origin (MS5) (col.2, lines 15-20).  Reese remedy the deficiencies of  Giarratana A disclosing that direct contact between stromal elements and CD34 cells enhances long-term engraftment and culture of CD34 and culture of Human CD34+cells in methylcellulose (e.g., a chemical compound derived from cellulose)  that retrovirally transduced (page 518; col. 1, Figure 2), reading on a culture container having a surface coating of an extracellular matrix component.
Regarding claim 121, Giarratana A   discloses erythroid differentiation medium (EDM) on the basis of IMDM supplemented with stabilized glutamin (Biochrom), 330 ug/mL holo-human transferrin (Scipac), 10 ug/mL recombinant human insulin (Incelligent SG; CellGen), 2 IU/mL heparin Choay, and 5% solvent/ detergent virus-inactivated plasma.
Regarding claim 122, Debierre-Grockiego discloses that dexamethasone was added during eosinophil differentiation of CD34+ cells and dexamethasone enhanced proliferation and differentiation through an early effect on immature cells and concentrations of Dexamethasone of 10 nmol/l to the medium. “This concentration was chosen after a dose-response experiment on proliferation and differentiation using of 0.1nmol/l- 10 nmol/l (page 934; col. 2). Therefore, a person of ordinary skill would have been motivated to optimize the amount of dexamethasone in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). A skilled artisan would have had a reasonable expectation of success, as the claimed dosages were known to be effective dosages for in vitro increased proliferation and differentiation of eosinophils from CD34+ by acting on immature cells.
Regarding claim 123, wherein the second medium is free of Flt-3 ligand, IL-6, or both,  Giarratana A  discloses methods for production of enucleated erythrocytes suspended in EDM (e.g., containing human insulin and  holo-human transferrin) wherein the medium used in step (i), 0-7 days, comprises  hydrocortisone, SCF , IL-3, and  Epo, falling with the scope of “the second medium is free of Flt-3 ligand, IL-6, or both”. Optimization of hydrocortisone, SCF , IL-3, and  Epo at 0-7 days days of the culture would have been routine in the art absent any evidence of unexpected results.
Regarding claim 124, wherein the third medium is free of Flt-3 ligand, IL-6, dexamethasone,  estradiol, IL-3, or a combination thereof, Giarratana A  discloses methods for production of enucleated erythrocytes suspended in EDM (e.g., containing human insulin and  holo-human transferrin) wherein said medium used in step (ii), 7-11 days comprises  SCF and Epo,  falling with the scope of “the second medium is free of “Flt-3 ligand, IL-6, dexamethasone,  estradiol, IL-3, or a combination thereof”. Optimization of SCF and Epo at 7-11 days of the culture would have been routine in the art absent any evidence of unexpected results.
Regarding claims 125-126, wherein the third and fourth media requires 0-1500 μg/mL holo human transferrin, Giarratana A teaches  production of enucleated erythrocytes from 
Regarding claim 127, wherein the fourth medium is free of Flt-3 ligand, IL-6, IL-3, SCF,  β-estradiol or a combination thereof,  Giarratana A  discloses methods for production of enucleated erythrocytes suspended in EDM (e.g., containing human insulin and  holo-human transferrin) wherein said medium used in step (iii), 11 – 18 days, comprises Epo alone, falling with the scope of “fourth medium is free of Flt-3 ligand, IL-6, IL-3, SCF,  β-estradiol or a combination thereof”. Optimization of SCF and Epo at 11-18 days of the culture would have been routine in the art absent any evidence of unexpected results.
Response to Applicants’ Arguments as they apply to rejection of claims 62 and 106-127 and 138 under 35 USC § 103
At pages 10-12 of the remarks filed on 2/22/2020, Applicant essentially argue that: 1) “As noted by the Office, Giarratana A does not describe a first medium that includes IL-6 and Flt-3 (as required by the presently claimed methods) (see, Office Action, page 10)”, 2) “claim 62 recites that the second medium, used in step (iii), comprises a steroid (dexamethasone) and IL-3”, 3) “Moreover, claim 62 also recites that the third medium, used in step (iv), comprises SCF, while the medium used in the corresponding step of Giarratana A does not.”, 4) “Applicant respectfully submits that the Office has not explained nor provided any rationale as to why a person of ordinary skill in the art would have been motivated to modify the method of Giarratana A in all of the ways necessary to arrive at the method of claim 62 with a reasonable expectation of success.”, 5) “the presently claimed methods provide for unexpected advantages over the method of Giarratana A. See, e.g., page 16, lines 14-23 of the present specification. The cultured red blood cells obtained using the method disclosed in Giarratana A lack several characteristics 
Regarding 1) and 2), the fact that Giarratana does not describe both IL-6 and Flt-3 in the first medium (0-6 days) or only Flt-3 in the second medium (4-7 days), as recited in claim 62, stpes (ii)-(iii), is not disputed. However, Giarratana is not used alone but in combination with but in combination with Giarratana B, Debierre-Grockiego and Reese and the claimed invention becomes obvious when the references are considered together as a whole rather than each alone.
Regarding 3), the third medium, used in step (iv), 3-5 days,  requires at least SCF, IL-6, holo-human transferrin and EPO. The minimum required length of time of CD34 + progenitor cells in culture from step (ii) to step (iv) of claim 62 is 4 days. The differentiation medium of Giarratana in step (i), day 0 to day 7, comprises EDM (e.g., containing human insulin) and requires addition of hydrocortisone, SCF , IL-3, and Epo. Moreover, the differentiation medium of Giarratana in step (ii), 7 to day 11, comprises EDM (e.g., containing human insulin) and requires addition of SCF and Epo. Thus the culture conditions of steps (i) and (ii) of Giarratana overlap with the culture conditions of step (iv) of claim 62. Moreover, the third medium, used in step (iv) of claim 62, comprises SCF but the instant claims are not so limited such that this is the only possible expression from the claimed. The claims are "open" and thus lend themselves to additional components, or additional growth factors in the medium which may lead to production of enucleated erythrocytes from peripheral CD34+  Hematopoietic Stem cells (HSC).  There is no requirement that the only components of steps (ii)-(iv) of claim 62 is so limited as argued by applicant. In fact, the applicant is on record as stating that “claims 124 and 127 recite 
Regarding 4), the office has provided a rational to combine the teachings of Giarratana A and Giarratana B. The practitioner in the art would readily understand that the culture medium of Giarratana A  could be modified to include IL-6 and Flt-3 Ligand as disclosed by Giarratana B with a reasonable expectation of success since where the general conditions of a claim are disclosed in the prior art, the conducting of routine experimentation in order to discover or determine optimum or workable ranges is not inventive. 
Regarding 5), page 16, lines 14-23 of the application as filed states: 

    PNG
    media_image2.png
    260
    637
    media_image2.png
    Greyscale

However, the instant claims do not require any or cell size in comparison to normal human red blood cells. The instant claims do not require  synchronized expression of cell surface 
***
Claims 128-137 remain rejected under 35 U.S.C. 103(a) as being unpatentable over et al., Giarratana et al., (Blood 2011; pp. 5071-5079; hereinafter “Giarratana A”; of record IDS filed on 6/25/2018  ) in view of Giarratana et al., (US Pub 2007/0218552; now US Patent 8,206,979; citations are from US Pub 2007/0218552; hereinafter “Giarratana B”), Debierre-Grockiego (British Journal of Haematology, 2003, 123, 933–941) as applied to claim 62 above, and further in view of Hyde et al. (US 8,211,656 B2, of record IDS filed on 01/17/2017) Ploegh, et al.  (US Application 14/127,736 corresponding to US Pub 2014/0249296; of record) and Ploegh (US Pub 2014/0030697; of record IDS filed on 03/17/2017) for the reasons of record. as stated at pages 15-19 of the non-final office action filed on 10/22/2020 .
Applicants have not submitted new arguments to rebut rejection of claims under 35 USC § 103 made in the Office Action filed on 10/22/2020. Therefore claims 128-137 remain rejected under 35U.S.C. 103 for the reasons of record. 
New ground of rejection
                                            Claim Rejections - 35 USC § 103	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 138 is rejected under 35 U.S.C. 103(a) as being unpatentable over et al., Giarratana et al., (Blood 2011; pp. 5071-5079; hereinafter “Giarratana A”; of record IDS filed on  as applied to claims 62 and 122 above, and further in view of  Dorn et al., (Transfusion, 2008, pages 1122-1132). This is a new rejection necessitated by amendment of the claims in the response filed 2/22/2021.
With regard to instant claims 62 and 122, the combined teachings of Giarratana A, Giarratana B and Debierre-Grockiego render obvious the claimed methodology, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  In particular, Debierre-Grockiego discloses that dexamethasone was added during eosinophil differentiation of CD34+ cells and dexamethasone enhanced proliferation and differentiation through an early effect on immature cells and concentrations of Dexamethasone of 10 nmol/l to the medium. “This concentration was chosen after a dose-response experiment on proliferation and differentiation using of 0.1nmol/l- 10 nmol/l “(page 934; col. 2), wherein optimization would have been routine in the art.
The combined teachings of Giarratana A do not disclose adding β-estradiol in step II of claim 62, along with Flt-3, SCF, IL-3, IL-6 and dexamethasone.
Before the effective filing date of the claimed invention, Dorn et al, discloses two liquid cultures (LCs) conditions for in vitro generation of RBCs from peripheral blood CD34+ cells, wherein the 2P-LC, includes a first culture of 8 days, and wherein  the culture medium was supplemented with EPO, SCF, IGF-1, dexamethasone, and β-estradiol (page 1124; col. 1), followed by a second period of 8 days in culture medium supplemented with EPO alone (page 1124; col. 1). 
. 
Conclusion
Claims 62 and 106-138 are rejected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633